DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 5/9/22 is insufficient to overcome the rejection of claims 1-4, 9 based upon EP 2127537A1 as set forth in the last Office action because:  the EP reference disclosed a steaming step which provided gelatinization to a depth of 20% for 60 seconds (paragraph 0098). However, the comparison of Ryusuke Kimura only used the Examples 1-4 of the reference. Only Example 4 used steaming, and only for 30 seconds to provide a gelatinization depth of 10%. The full steaming step disclosed by EP 2127537A1 (ie steaming for 60 seconds to a depth of 20%) was not tested in the declaration. Applicant defined GV as soluble crude protein content divided by whole crude protein content (paragraph 0020 of the specification). It was well known that proteins are denatured (and thus become insoluble) at temperatures above 75C. Clearly, steaming/heating of noodles would have resulted in denaturing of the wheat flour proteins and thus provided a lower GV content. The full steaming for 60 seconds would have inherently provided the claimed GV content.




Election/Restrictions
Claims 4-8, 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2127537A1, in view of Han et al [US 2018/0160707A1].
EP 2127537A1 teaches a circular noodle string with plural grooves (Figure 1-2), the only raw material flour being durum wheat semolina flour (paragraph 0110), the cross-sectional area of the grooves being 20-50% of the cross-sectional area of the noodle (abstract), a heating step of the grooved noodles via steaming to provide gelatinization to a depth of 20% (paragraph 0096, 0099-0101), the steaming temperature being 121C (paragraph 0099), and the noodles inherently possessing a gluten vitality of 18-35% due to the use of the same materials and processing steps (ie the heating step of withdrawn claim 4) as those used by the applicant.
it was also commonly understood that proteins denature at temperatures above 75C and thus become insoluble.
Applicant defined GV as soluble crude protein content divided by whole crude protein content (paragraph 0020 of the specification).
In the event that EP 2127537A1 does not inherently provide 18-35% gluten vitality: Han et al teach a method for making dry noodles (title) by providing a dough with up to 95% flour (paragraph 0034), the flour being wheat flour (paragraph 0059), steaming the noodle strands in a steam tunnel at 80-100C for 2-9 minutes to gelatinize 60-95% of the strands (paragraph 0046), and the process providing a noodle texture similar to fried instant noodles (paragraph 0001).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed GV content into the invention of EP 2127537A1, in view of Han et al, since both are directed to dried noodle products, since EP 2127537A1 already included a steam heating step which denatured the wheat proteins and thus increased the amount of insoluble proteins but simply did not measure the gluten vitality, since EP 2127537A1 already included steaming for up to 60 seconds to provide a gelatinization depth of 20% (paragraph 0098), since noodles were commonly steamed in a steam tunnel at 80-100C for 2-9 minutes to gelatinize 60-95% of the strands (paragraph 0046) and the process providing a noodle texture similar to fried instant noodles (paragraph 0001) as shown by Han et al, since many consumers desired the taste and texture of fried noodles, since the increased steaming of Han et al would have provided the claimed GV content by denaturing the wheat proteins and thus increasing the amount of insoluble proteins in the noodles of EP 2127537A1, and since the claimed GV content and associated protein denaturation  would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of pasta or noodle and/or the desired final texture and taste properties of the noodles of EP 2127537A1, in view of Han et al.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 5/9/22 is insufficient to overcome the rejection of claims 1-4, 9 based upon EP 2127537A1 as set forth in the last Office action because:  the EP reference disclosed a steaming step which provided gelatinization to a depth of 20% for 60 seconds (paragraph 0098). However, the comparison of Ryusuke Kimura only used the Examples 1-4 of the reference. Only Example 4 used steaming, and only for 30 seconds to provide a gelatinization depth of 10%. The full steaming step disclosed by EP 2127537A1 (ie steaming for 60 seconds to a depth of 20%) was not tested. Applicant defined GV as soluble crude protein content divided by whole crude protein content (paragraph 0020 of the specification). It was well known that proteins are denatured (and thus become insoluble) at temperatures above 75C. Clearly, steaming/heating of noodles would have resulted in denaturing of the wheat flour proteins and thus a lower GV content. The full steaming for 60 seconds would have inherently provided the claimed GV content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792